
	
		II
		109th CONGRESS
		2d Session
		S. 3853
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 39–25 61st Street in Woodside, New York, as the
		  Thomas J. Manton Post Office Building.
	
	
		1.Thomas
			 J. Manton Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 39–25 61st Street in
			 Woodside, New York, shall be known and designated as the Thomas J.
			 Manton Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Thomas J. Manton Post Office
			 Building.
			
